Citation Nr: 1629393	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.

(The issue of entitlement to service connection for a left shoulder rotator cuff injury is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The RO finally denied the Veteran's initial claim for service connection for a back disorder in a November 2006 rating decision.  The RO, in San Diego, California, denied the Veteran's next claim for service connection in a July 2008 rating decision.  The next month, the Veteran filed an application for service connection for a back disorder and the RO received new and material evidence pertinent to the Veteran's claim.  Although the Veteran did not appeal the July 2008 rating decision, new, relevant medical evidence was added to the claims file within one (1) year of that rating decision.  Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Board finds that the period under consideration extends from March 2008, the date of his second claim for service connection.  

In August 2013, the RO, in Denver, Colorado, continued and confirmed the prior denial of the Veteran's claim for service connection for a back disorder.  The RO also denied service connection for a cervical spine disorder.  This matter is currently under the jurisdiction of the RO in Denver, Colorado.  

In December 2015, the Veteran testified at a hearing before the undersigned as to the above issues.  A copy of the transcript for the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a cervical spine disorder and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in November 2006, the RO determined that service connection for a back disorder was not warranted.  

2.  The evidence associated with the claims file since the November 2006 final denial relates to an unestablished fact necessary to substantiate the appellant's claim for service connection for a back disorder.   


CONCLUSIONS OF LAW

1.  The November 2006 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim for service connection for a back disorder herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

New and Material Evidence Claim

The Veteran contends that he has had a chronic back disorder since service, after jumping out of a helicopter and rolling down a hill, as well as, from his general duties as an infantryman.

In a November 2006 rating decision, the RO determined that the evidence of record showed that the service treatment records did not document any complaints of, or treatment for, such a disorder, and that none of the current medical records found such condition developed due to service.  

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The appellant did not file an application for review on appeal within one year of the decision.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as, the AOJ received no evidence pertaining to this claim prior to the expiration of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the appellant's petition to reopen the claim in March 2008.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since his March 2008 claim, the Veteran has provided lay statements as to how he developed the disorder and the chronic nature of his disorder.  Specifically, he claims that he injured it from performing his general duties as an infantryman, and specifically from jumping out of a helicopter, with a backpack and supplies.  He reported that he started to roll down a hill, when another soldier grabbed him.  He further submitted an August 2008 statement from his VA medical provider, who noted the Veteran's reports of chronic mid-thoracic spinal pain, which the Veteran claimed developed from performing a military exercise in Korea in the early 1980s.  VA medical records also document a current back disorder.

The Board concludes that the new lay evidence of record constitutes evidence of a possible in-service back injury and chronic back disorder.  The newly received evidence is presumed credible for the purposes of evaluating the application to reopen the claim for service connection for a back disorder.  Justus, supra.  Thus, given the evidence demonstrating a current back disorder, as well as, the Veteran's lay statements concerning chronic symptoms and incidents in active duty service, in accordance with Shade, the evidence received since the November 2006 rating decision is new and material.  Accordingly, the issue of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been received to reopen a claim for service connection for a back disorder, the appeal, to this extent, is granted.


REMAND

The Veteran claims to have chronic back and neck disorders due to his general duties as an infantryman, and since a military exercise in the early 1980s, when he jumped out of a helicopter, with a backpack and supplies, and started to roll down a hill, before being grabbed by another soldier. 

Given the Veteran's reports of in-service injury and chronic problems since service, a VA examination is necessary to address the etiology of the claimed disorders.  38 C.F.R. § 3.156

Also, a December 2014 VA medical record documents a report of the Veteran applying for Social Security Administration (SSA) disability.  A remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).
 
The Veteran also reported receipt of workers' compensation, after a heavy lifting injury of his back, from kitchen remodeling work.  (December 2015 Board hearing).  The Veteran's attorney indicated that those records would be procured, however, these records were not provided.  Accordingly, efforts should be undertaken on remand to obtain these records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for benefits.  

All attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159 (c), (e).

2.  Appropriate efforts should be undertaken to obtain any records associated with the Veteran's worker's compensation claim (as reported during his December 2015 Board hearing).  All attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159 (c), (e).

3.  After all records and/or responses have been associated with the claims file, obtain an orthopedic VA examination by a VA examiner.  The entire claims file, to include a complete copy of the REMAND and pertinent records from the paperless, electronic Virtual VA/VBMS file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a)  Is it at least as likely as not that a (i) back disorder and/or (ii) neck disorder was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's reports of chronic back and neck pain since a military exercise in the early 1980s, after jumping out of a helicopter, with a backpack and supplies, and rolling downhill until grabbed by another soldier.  He also has reported pain from his general duties (i.e. "wear and tear") as an infantry soldier.

(b)  Is it at least as likely as not that any currently diagnosed arthritis (if found) - for the (i) back and/or (ii) neck  -  developed within one year following his discharge from service (i.e., July 1982)?  The examiner should indicate whether the type and degree of any arthritis findings shown on examination are consistent with arthritis having developed back in 1983.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

EACH opinion offered should be accompanied by an explanation.

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the RO should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


